Citation Nr: 0507193	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder variously diagnosed as depression, stress reaction, 
and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2004, the veteran sitting at the RO testified via 
videoconference before the undersigned, sitting in 
Washington, DC. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, 18 Vet. App. 112, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is required before final adjudication 
of the veteran's claim.

The veteran seeks service connection for an acquired 
psychiatric disorder, variously diagnosed as depression, 
stress reaction, and anxiety and also described as a suicide 
attempt.  

Initially, the Board notes that during the veteran's June 
2004 hearing, he said he was submitting a written statement 
from a VA physician dated in September 2003, and waived his 
right to initial RO review of this evidence.  However, a 
review of the claims file reveals that this new evidence is 
not currently associated with the record.  A remand is 
required to afford the RO an opportunity to obtain the 
recently submitted medical evidence and associate it with the 
claims file.

Secondly, as the veteran's representative noted during his 
hearing and as his service medical records reflect, the 
veteran was hospitalized in service from November 21, 1967 to 
December 15, 1967 at Brooke General Hospital, evidently for 
psychiatric treatment.  His diagnosis was emotionally 
unstable personality, passive-aggressive type, chronic, 
severe, and it was recommended that the veteran be returned 
to his unit for administrative discharge.  On a report of 
medical history completed in December 1967, prior to 
discharge, the veteran said he was hospitalized at Chambers 
Pavilion Fort Sam Houston after a suicide attempt.  In April 
2002, the National Personnel Records Center (NPRC) responded 
to the RO 's request for the veteran's service medical 
records.  However, the records received did not include the 
Brooke General Hospital records for treatment in November and 
December 1967 or any hospitalization records for a suicide 
attempt or for psychiatric treatment.  Therefore, a remand is 
necessary for the RO to specially request these records from 
the NPRC or from the specific medical facility and associate 
them with the veteran's claims file.

Finally, the veteran indicated during his June 2004 hearing 
that he continued to seek treatment at the VA medical center.  
However, the VA records associated with the veteran's claims 
file are only dated through November 2002.  Therefore, a 
remand is necessary to obtain the veteran's recent VA medical 
records pertinent to his claim.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).

Thus, due process requires that this case be REMANDED to the 
RO for the following action: 

1.	The RO should obtain all VA medical records 
for the veteran's treatment for a 
psychiatric disability for the period from 
November 2002 to the present.  All obtained 
records should be associated with the 
veteran's claims file.

2.	The RO should obtain a copy of the September 
2003 written statement from a VA physician 
that the veteran indicated he submitted 
during his June 2004 videoconference 
hearing.  If this statement is not among the 
records obtained from the VA medical center, 
the RO should contact the veteran and his 
representative and request that another copy 
of the statement be provided.

2.	The RO should contact the NPRC and obtain 
any additional service medical records for 
the veteran, to include any special requests 
necessary to obtain all Mental Hygiene 
Consultation Service treatment records and 
psychiatric hospitalization records for the 
period from November 21 to December 15, 1967 
at Brooke General Hospital (possibly at 
Chambers Pavilion) now called the Brooke 
Army Medical Center, in Fort Sam Houston, 
Texas.

3.	Thereafter, the RO should undertake any 
further development deemed necessary, to 
include scheduling the veteran for a VA 
examination, if the evidence warrants it, to 
determine if it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any currently diagnosed psychiatric disorder 
was caused by military service, including 
the findings noted in the December and 
November 1967 service medical and 
hospitalization records (when the diagnosis 
was unstable personality, passive-aggressive 
type, chronic and severe) or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).

4.	 Then, the RO should readjudicate the 
veteran's claim for service connection for 
an acquired psychiatric disorder, variously 
diagnosed as depression, stress reaction, 
and anxiety.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the December 2002 statement of the 
case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


